Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The closest prior art (JP 2000163107A to Koide et al., US 2007/0208782 to Carter et al.) discloses or suggests:
editing first controller data including at least a first control program to be executed by the first control device (Koide par. [0028] “sequence program edited by the program editing device 10”, par. [0079] “sequence program of PC1”); 
editing second controller data including at least a second control program to be executed by the second control device (Koide par. [0028] “sequence program edited by the program editing device 10”, par. [0027] “sequence program of the PC2”); and 
storing a sharing setting table indicating a sharing setting of the first control program and the second control program (Koide par. [0025] “shared information memory map definition table 22”, Carter par. [0036] “specify whether the device will send data items to other Data Sharing Group members”), wherein when the sharing setting of the first control program and the second control program are set to be shared, a content of the first control program and a content of the second control program are automatically synchronized such that the content of the first control program and the content of the second control program are always set to be the same (Koide par. [0006] “By reflecting the above information in … the corresponding data sharing information memory unit 62, the same contents are always maintained”), 
wherein when the content of the first control program is edited by the processor the processor is configured to automatically synchronize the content of the second control program with the edited content of the first control program by editing the content of the second control program, by the processor, such that the content of the second control program and the content of the first control program are always the same (Koide par. [0006] “the same contents are always maintained”, Carter par. [0068] “The synchronization manager on device B determines that a later release of program S1 is available on device A … device A sends 260 a copy of S1_L1 to device B”), 

The closest prior art does not fairly disclose or suggest:
establishing a connection to a first control device through a first connection; 
establishing a connection to a second control device through a second connection;
editing, through the first connection, first controller data including at least a first control program to be executed by the first control device; 
editing, through the second connection, second controller data including at least a second control program to be executed by the second control device; and 
wherein when the content of the first control program is edited by the processor through the first connection, the processor is configured to automatically synchronize the content of the second control program with the edited content of the first control program by editing the content of the second control program by the processor through the second connection, 
wherein when the content of the second control program is edited by the processor through the second connection, the processor is configured to automatically synchronize the content of the first control program with the edited content of the second control program by editing the content of the first control program by the processor through the first connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. The examiner can normally be reached Monday through Thursday 7:00am - 4:30pm and alternate Fridays 7:00am 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199